Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-10 are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a DIV of 16/092,363 filed on 10/09/2018 now ABN, which is a 371 of PCT/US2016/028958 filed on 04/22/2016. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Specification
	I. Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that is ABN. Examiner urges applicants’ to amend said information in the specification in response to this office action.
    II. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
I. Claim 1 and claims 2-9 dependent therefrom are objected, due to the following informality: Claim 1 recites “exxpression…,” is a spelling/typographical error; should read as “expression …”. Correction and clarification is required.
II. Claims 6 and 7 are objected to, due to the following informality: Claims 6 and 7 are incomplete and does not end with a period “.”. Appropriate correction is required.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 1 and claims 2-9 dependent therefrom; and claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 10 recite the phrase “... knocked out …, the metes and bounds of the phrase is not clear as “knocked out” is a jargon and examiner suggests changing the phrase to “… deleted or disrupted or inactivated …”. Clarification and correction required.
II. Claim 1 and claims 2-9 dependent therefrom; and claim 10 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 10 are indefinite in the recitation of “TauD or Cbl” for the following reasons. As written, the term appears to be generic to any microbial organism and not E.coli). While the gene nomenclature used may be appropriate for E.coli, the use of this nomenclature for genes encoding proteins of identical function in any or all microbial organism may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the AroF gene. See Sousa et al. (Microbiology, 2002, Vol. 148: 1291-1303; reference not enclosed). As such, the use of gene terminology which is applicable to some microorganisms and not to others is confusing since the claims use this gene nomenclature with respect to any microbial organism.  For examination purposes, the terms “TauD or Cbl” will be interpreted as encoding genes for polypeptides involved in taurine biosynthetic pathway. If applicant wishes to retain the gene nomenclature used, it is suggested that the protein encoded by said gene or the structure be placed in parentheses next to the recited gene. Correction is required.
III. Claim 1 and claims 2-9 dependent therefrom; and claim 10 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… negligible expression …”  in claims 1 and 10  is considered to be a relative term, which renders the claims 1-10 indefinite, and the specification does not provide a standard for ascertaining the requisite degree i.e., any metric compared to any cell/microorganism or compared to the parental cell/microorganism form which said cell is obtained?, and one of ordinary skill in the art would not reasonably determine “… negligible expression …” of  the claimed enzyme activities; and varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what type/methods for “decreasing” the activities of interest and degree of change in activities as compared to any microorganism is encompassed in the above phrase. Thus, the scope of the claims is unclear. A perusal of the specification does not provide any support and does not recite the specific conditions/metric/changes in activities of interest as compared to any microorganism? the applicants' intend to encompass. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-10 are rejected under 35 U.S.C.(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-10 of the instant application as interpreted are directed to any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.



In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention 
In the instant case, there is no structure associated with function with regard to the members of genus of hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC; as in claims 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation). 
No information, beyond the characterization of few species: isolated specific recombinant hosts/specific cellular contexts comprising SEQ ID NOs: 11 and 12, , method of making and the method of use of said recombinant hosts (for details see paragraphs Example 1, pages 67-68 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation).
The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides is adequately described by the disclosure of the structures of SEQ ID NOs: 11 and 12, with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001, in IDS), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998, in IDS), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of few species: isolated specific recombinant hosts/specific cellular contexts comprising SEQ ID NOs: 11 and 12, method of making and the method of use of said recombinant hosts (for details University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-10 are rejected under 35 U.S.C.(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of few species: isolated specific recombinant hosts/specific cellular contexts comprising SEQ ID NOs: 11 and 12, method of making and the method of use of said recombinant hosts (for details see paragraphs Example 1, pages 67-68 of specification). However, specification does not reasonably provide enablement with regard to the members of genus of hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-10 are so broad as to encompass: any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC; as in claims 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of few species: isolated specific recombinant hosts/specific cellular contexts comprising SEQ ID NOs: 11 and 12, method of making and the method of use of said recombinant hosts (for details see paragraphs Example 1, pages 67-68 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC; as in claims 1 and 4-10); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation). The specification provides no in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.	
The scope of the claims, as described above, is not commensurate with the enablement provided in regard to the large number of unknown genes and gene modifications required to make the modified microorganisms. The genus of genes and cell modifications which will alter the levels of all such genes encompassed in the instant claims is a large variable genus encompassing many structurally and functionally unrelated nucleic acids and cell modifications. The specification does not contain any disclosure of the structure of all the various genes which may be modified/introduced to produce the claimed host cells, nor a disclosure of the structure and methods of preparing any microorganism in which the expression of any endogenous gene encoding one or more enzyme involved in or in the taurine biosynthetic pathway has been reduced/negligible expression by any method. The specification discloses only few species of the claimed genus of genes to be inactivated/introduced. Furthermore, the reduction of the expression of an enzymatic activity within a cell can be accomplished by many different structural modifications of the cell including modification/introduction of a gene encoding a protein having that activity itself as well as modifications of other genes to alter the activities they encode or which regulate the gene(s) encoding a protein(s) having that activity. The specification and/or the prior art discloses the structure of some genes within the scope of the claims but there is no disclosure in the specification of the critical structural elements required in a polynucleotide to encode the proteins corresponding to these genes or of the structure of the many other genes which may be encompassed within these broadly recited functional recitations.     
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any host cell (genus of hosts), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC); and the method of use of said host cells (also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation) as claimed in claims 1-10, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising any amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics and the encoding polynucleotides in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claim 1 recites “A cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and is rejected under 35 U.S.C.(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 1 is enabling for an isolated 
Claim 1 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by (a) Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167)  or  (b)  van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678), when given the broadest reasonable interpretation. 
Claim 10 as interpreted are directed to any host cell (genus of hosts), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures resulting in negligible expression of TauD gene or Cbl gene (also see 35 U.S.C. 112(b) claims rejection above for claims interpretation). 
(a) Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167) disclose genetic modification of E.coli, said modification comprising deletion/inactivation of TauD gene resulting in loss of expression and function of TauD gene encoded polypeptide (taurine is a substrate for the TauD gene encoded polypeptide) involved in catalyzing oxygenolytic desulfonation reaction, as said TauD gene encoded polypeptide converts taurine to sulfite and aminoacetaldehyde resulting cbl gene encoded polypeptide is a transcriptional activator (gene expression regulator) that is involved in the expression of TauD gene and the encoded polypeptide. Applicants’ are directed to the following sections in Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167): Summary; Table 1.1, page 10; Fig. 1.1, page 11; last para, page 12; section 1.6.3, page 38, Cbl gene is crucial for expression of TauABCD operon, second para, page 39; Fig. 1.13, page 40; Fig. 1.14, page 40; section 2.1, page 45; Fig. 2.4, page 55; Deletion of TauD gene, page 99; Fig. 4.1, page 102; Table 4.1, page 103, Table 4.2, page 104; Discussion, page 121; Fig. 5.1, page 122; Table 5.1, page 133; and entire document. 
(b)  van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678) disclose Cbl gene is crucial for expression of TauABCD operon, and disclose a genetically modified E.coli comprising deletion of Cbl gene. Applicants’ are directed to the following sections in van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678): Abstract; Table 1, page 7672; Results & Discussion, page 7673-7677; and entire document.  
Hence, (a) Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167)  or  (b)  van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678) is deemed to anticipate claim 10 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ genetically modified recombinant host cells with the genetically modified recombinant host cells of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167)  or  (b)  van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678) and further in view of Agnello et al., (ACS Chem. Biol., 2013, Vol. 8: 2264-2271, in IDS), Worden et al., (UniProtKB/TrEMBL; Acc#C1MMR1 annotated as .
Claims 1-10 of the instant application as interpreted are directed to any host cell (genus of hosts; as in claims 1-6 and 10), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC; as in claims 1 and 4-10); wherein said CS/PLP-DC having the nucleotide sequence of SEQ ID NO: 11 and comprising the amino acid sequence of SEQ ID NO: 12 (as in claims 2 and 3); and the method of use of said host cells (as in claims 8 and 9; also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation).
(a) Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167) disclose genetic modification of E.coli, said modification comprising deletion/inactivation of TauD gene resulting in loss of expression and function of TauD gene encoded polypeptide (taurine is a substrate for the TauD gene encoded polypeptide) involved in catalyzing oxygenolytic desulfonation reaction, as said TauD gene encoded polypeptide converts taurine to sulfite and aminoacetaldehyde resulting in desulfonation; said reference also discloses that cysK (cysteine synthetase/O-acetylserine (thiol)-lyase A is required and involved in the biosynthesis of cysteine, and cysteine is a precursor required for the biosynthesis of taurine (see Table 1.1, page 10; Fig. 1.1, page 11; last para, page 12) and cbl gene encoded polypeptide is a transcriptional activator (gene expression regulator) that is involved in the expression of TauD gene and the encoded polypeptide. Applicants’ are directed to the following sections in Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, Switzerland, 2000, pages 1-167): Summary; Table 1.1, page 10; Fig. 1.1, page 11; last para, page 12; section 1.6.3, page 38, Cbl gene is crucial for expression of TauABCD operon, second para, page 39; Fig. 1.13, page 40; Fig. 1.14, page 40; section 2.1, page 45; Fig. 2.4, page 55; Deletion of TauD gene, page 99; Fig. 4.1, page 102; Table 4.1, page 103, Table 4.2, page 104; Discussion, page 121; Fig. 5.1, page 122; Table 5.1, page 133; and entire document. 
(b)  van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678) disclose Cbl gene is crucial for expression of TauABCD operon, and disclose a genetically modified E.coli comprising deletion of Cbl gene. Applicants’ are directed to the following sections in van der Ploeg et al., (J. Bacteriol., 1997, Vol. 179(24): 7671-7678): Abstract; Table 1, page 7672; Results & Discussion, page 7673-7677; and entire document.  
The disclosures of Eichhorn EE., or van der Ploeg et al., do not explicitly teach cysteine synthetase/PLP decarboxylase (CS/PLP-DC) having the nucleotide sequence of SEQ ID NO: 11 and comprising the amino acid sequence of SEQ ID NO: 12 (as in claims 2 and 3).
Regarding claim 1, analogous art, Agnello et al., (ACS Chem. Biol., 2013, Vol. 8: 2264-2271, in IDS) provide teaching, suggestion and motivation for the use of cysteine pyridoxal-phosphate (PLP) cofactor dependent decarboxylase, col. 2, last para, page 2266; col. 2, page 2267; Fig. 4, page 2268; Discussion and entire document. Hence, a skilled artisan would be motivated to employ cysteine synthetase/PLP decarboxylase (CS/PLP-DC) to augment the production of taurine in a genetically engineered host cell.
Regarding claims 1-3, the following references provide the structural and functional elements of the instant invention: Worden et al., (UniProtKB/TrEMBL; Acc#C1MMR1 annotated as Cysteine synthetase/pyridoxal dependent decarboxylase and the genomic DNA sequence having 100% sequence identity to SEQ ID NO: 12 of the instant invention, see provided sequence alignment); and Turano FJ., (WO2017/176277-A1, priority 04/07/2016, disclosing the polynucleotide and polypeptide sequence having 100% sequence identity to SEQ ID NO: 11 and SEQ ID NO: 12 of the instant invention and the use of said Cysteine synthetase/pyridoxal dependent decarboxylase in the production of taurine in prokaryotes(see provided sequence alignments; and entire document). 
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Agnello et al., will be able to modify Eichhorn EE., or van der Ploeg et al., teachings and combine said teachings to prepare any host cell comprising polynucleotides and encoded polypeptides having the following activities: cysteine synthetase/PLP decarboxylase (CS/PLP-DC) having the nucleotide 
Given this extensive teaching in prior art (Eichhorn EE., or van der Ploeg et al., Agnello et al., Worden et al., and Turano FJ.,) i.e., any host cell (genus of hosts), said genus of host cells comprising a “genetic knock out” of any TauD gene or Cbl gene comprising a genus of polynucleotides and encoded polypeptides of undefined/unlimited structures and said genus of host cells comprising an expression cassette that encodes any cysteine synthetase/PLP decarboxylase (CS/PLP-DC) including mutants and variants of undefined/unlimited structures (CS/PLP-DC); wherein said CS/PLP-DC having the nucleotide sequence of SEQ ID NO: 11 and comprising the amino acid sequence of SEQ ID NO: 12; and the method of use of said host cells (also see claims objections and 35 U.S.C. 112(b) claims rejection above for claims interpretation) as taught by the instant invention and as claimed in claims 1-10 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 1-10 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eichhorn EE., (Doctoral Thesis, Swiss Federal Institute of Technology Zurich, in IDS), Worden et al., (UniProtKB/TrEMBL; Acc#C1MMR1 annotated as Cysteine synthetase/pyridoxal dependent decarboxylase and the genomic DNA sequence having 100% sequence identity to SEQ ID NO: 12 of the instant invention, see provided sequence alignment) and Turano FJ., (WO2017/176277-A1, disclosing the polynucleotide and polypeptide sequence having 100% sequence identity to SEQ ID NO: 11 and SEQ ID NO: 12 of the instant invention, see provided sequence alignments).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652